DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Haris Bajwa (Reg. # 67,844) on 04/30/2021.

The application has been amended as follows: 

In the claims:

15- (Currently Amended) An electrochemical system for cancer diagnosis, comprising: 
a sensor configured to be put in contact with a sample
a working electrode; 
a reference electrode; and 
a counter electrode, 
wherein each of the working electrode, the reference electrode and the counter electrode comprise an array of vertically aligned multi-walled carbon nanotubes (VAMWCNTs), the VAMWCNTs configured to be put in direct contact with the sample, and
wherein the sensor comprises a carbon nanotube (CNT) based electrochemical chip comprising at least one sensing well, the at least one sensing well comprising: 
a substrate; 
a passivation layer grown on the substrate; and
a catalyst layer coated on the passivation layer, wherein each of the arrays of VAMWCNTs are grown on the catalyst layer within the at least one sensing well, wherein the at least one sensing well is configured for placement of the sample thereon; 
an electrochemical stimulator-analyzer, the electrochemical stimulator-analyzer configured to:
electrochemically stimulate the sample in contact with the sensor by applying an electrical voltage to the sensor; and 
measure Hydrogen Peroxide (H2O2) oxidation during a hypoxic chemical reaction within the sample by measuring an electrochemical response from the sensor, the electrochemical response comprising an oxidation current peak; 
a processor electrically connected to the electrochemical stimulator-analyzer, the processor configured to: 3Serial No. 16/010,510Docket No.: 0030-0056-01000 
control an electrochemical stimulation of the sample in contact with the sensor utilizing the electrochemical stimulator-analyzer; 
receive the measured electrochemical response from the electrochemical stimulator-analyzer; 
record the measured electrochemical response; and 
determine a cancerous state of the sample by analyzing the measured electrochemical response, comprising: 
comparing the oxidation current peak of the measured electrochemical response with a reference oxidation current peak of 700 μA; and 
determining the sample to be cancerous with a breast cancer if the oxidation current peak is larger than the reference oxidation current peak; and 
an array of electrically conductive connectors, the sensor connected to the electrochemical stimulator-analyzer via the array of electrically conductive connectors.  

Claims 16-21 have been cancelled.

15, wherein the substrate comprises at least one of a silicon chip and a silicon wafer.  

23- (Currently Amended) The electrochemical system of claim [[16]] 15, wherein the passivation layer comprises a layer of SiO2 with a thickness of less than 500 nm.  

24- (Currently Amended) The electrochemical system of claim [[16]] 15, wherein the catalyst layer comprises a layer of Nickel (Ni) with a thickness of less than 10 nm.  
6Serial No. 16/010,510Docket No.: 0030-0056-01000 
Claim 25 has been cancelled.

26- (Currently Amended) The electrochemical system of claim 15, wherein the electrochemical response comprises a cyclic voltammetry (CV) diagram with the oxidation current peak of the hypoxic glycolysis chemical reaction in biological cells within the sample.  

28- (Currently Amended) The electrochemical system of claim 15, wherein the sample comprises one of a liquid suspected sample, a solid suspected sample, and combinations thereof.  

29- (Currently Amended) The electrochemical system of claim 15, wherein the sample comprises one of a plurality of cell lines, a biopsied sample from a human or animal body, a removed from a human or animal body by surgery, a portion of a living tissue in a human or animal body, and a portion of a living tissue in a human or animal body during surgery.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 03/12/2021 (“Amendment”). Claims 15-29 are currently under consideration. The Office acknowledges the amendments to claims 15-17, 19, and 20, as well as the addition of new claims 25-29. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments.
The interpretations under 35 USC 112(f) are withdrawn in view of the cancellation of the related claims. The title, abstract, and claim objections, and the rejections under 35 USC 112(b) have been withdrawn in view of the corresponding amendments and cancellations.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest an electrochemical system comprising a sensor having a working, reference, and counter electrode, each electrode comprising an array of vertically aligned multi-walled carbon nanotubes, the sensor comprising a chip comprising a sensing well which includes a substrate, a passivation layer, and a catalyst layer, as claimed, wherein each of the arrays of nanotubes are grown on the catalyst layer within the at least one sensing well, wherein the at least one sensing well is configured for placement of a sample thereon, an electrochemical stimulator-analyzer and a processor configured to obtain an electrochemical response and evaluate the response as claimed, including comparing an oxidation current peak of the electrochemical response with a reference oxidation current peak of 700 μA, and determining the sample to be cancerous with a breast cancer if the oxidation current peak is larger than the reference oxidation current peak, in combination with all other recited limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791